Exhibit 10.11

REMARKETING AGREEMENT

This Remarketing Agreement made and entered into on May I, 2007 between STERN
BROTHERS & CO. (the “Remarketing Agent”) and WINDSOR ON THE RIVER, LLC, a
Delaware limited liability company (the “Borrower”).

W I T N E S S E T H:

WHEREAS, Iowa Finance Authority (the “Issuer”) has authorized the issuance of
Iowa Finance Authority Variable Rate Demand Multifamily Housing Revenue Bonds
(Windsor on the River, LLC Project), Series 2007A, in a maximum aggregate
principal amount of up to $24,000,000 (the “Series 2007A Bonds”), which Series
2007A Bonds will only be issued when and if the Series 2007B Bonds (defined
below) are converted to Series 2007A Bonds, and Iowa Finance Authority Taxable
Variable Rate Demand Multifamily Housing Revenue Bonds (Windsor on the River,
LLC Project), Series 2007B, which wilt be issued initially in the principal
amount of $24,000,000, subject to decrease in principal amount when, and if,
Series 2007B Bonds are converted to Series 2007A Bonds (the “Series 2007B Bonds”
and, together with the Series A Bonds, the “Bonds”), with the proceeds of the
sale of such Bonds to be loaned to the Borrower pursuant to a Loan Agreement,
dated as of May I, 2007, between the Issuer and the Borrower (the “Loan
Agreement”) to finance the Project and to refinance certain existing
indebtedness in connection with the Project (as defined in the Indenture); and

WHEREAS, the maximum aggregate principal amount of Bonds outstanding at any time
shall be $24,000,000; and

WHEREAS, the Bonds are subject to purchase upon optional and mandatory tender
upon notice and delivery, pursuant to the provisions of an Indenture of Trust
dated as of May 1, 2007 (the “Indenture”), and between the Issuer and The Bank
of New York Trust Company, N.A., as trustee (the “Trustee”); and

WHEREAS, Stern Brothers & Co., as underwriter, has agreed to arrange for the
sale of the Series 2007B Bonds upon the initial delivery thereof pursuant to a
Bond Purchase Agreement, dated May 16, 2007, among the Underwriter, the Borrower
and the Issuer; and

WHEREAS, the Borrower desires that the Remarketing Agent provide a mechanism for
remarketing the Bonds according to the terms and subject to the conditions
described herein and in the Indenture;

NOW, THEREFORE, for and in consideration of the covenants herein made, and
subject to the conditions herein set forth, the parties agree as follows:

1. Definitions. All capitalized terms not defined herein shall have the meanings
ascribed to them in the Indenture unless a different meaning clearly appears
from the context.

2. Appointment, Resignation and Removal of and Remarketing Responsibilities of
Remarketing Agent. (a) In reliance upon the representations and agreements but
subject to the terms and conditions contained in the Indenture and in this
Agreement, the Borrower appoints the Remarketing Agent, and the Remarketing
Agent accepts appointment, as exclusive Remarketing Agent in connection with the
remarketing of the Bonds from time to time in the secondary market.



--------------------------------------------------------------------------------

(b) The Indenture set forth rights of and duties and obligations imposed on, the
Remarketing Agent in connection with the tender and remarketing of the Bonds.
The parties hereto agree that the provisions of the Indenture relating to the
Remarketing Agent shall be incorporated herein by reference and be made a part
hereof as if fully set forth herein, and the Remarketing Agent accepts such
duties and obligations imposed pursuant to the Indenture.

(c) The Remarketing Agent wilt keep such books and records as shall be
consistent with prudent industry practice and will summarize (i) the principal
amount of the Bonds, if any, remarketed by it pursuant to this Agreement and the
Indenture, and (ii) the interest rate on the Bonds for each Interest Period
determined pursuant to and in accordance with the Indenture and deliver such
summary on a monthly basis to the Borrower and Wells Fargo Bank, National
Association (the “Credit Provider”), as issuer of the Letter of Credit for the
Bonds (the “Letter of Credit”).

(d) The Remarketing Agent may at any time resign and be discharged of the duties
and obligations created hereby and by the Indenture by notifying the Issuer, the
Trustee, the Tender Agent, if any, the Credit Provider and the Borrower at least
30 days before the effective date of such resignation. The Borrower, with the
consent of the Credit Provider, may remove the Remarketing Agent, and upon the
removal or resignation of the Remarketing Agent may appoint a successor by
notifying the Remarketing Agent and the Trustee. No removal or resignation shall
be effective until a successor Remarketing Agent has delivered an acceptance of
its appointment to the Trustee. Any such successor Remarketing Agent, upon its
appointment pursuant to the terms and conditions hereof, and those contained in
the Indenture, shall succeed to and become vested with all the rights, powers,
privileges and duties of the former Remarketing Agent. Notwithstanding the
foregoing, the Remarketing Agent may resign and be discharged of its duties and
obligations hereunder and under the Indenture by notifying the Trustee, the
Tender Agent, if any, the Credit Provider and the Borrower, and such resignation
shall take immediate effect without the appointment of a successor Remarketing
Agent, if an Event of Default has occurred and is continuing under the Indenture
or the Borrower falls to pay the fees and expenses of the Remarketing Agent in
the amounts and at the time provided in Section 6 hereof. Notwithstanding the
foregoing, no termination shall affect the rights and obligations of the parties
regarding Bonds with respect to which the Remarketing Agent is obligated to use
its best efforts to remarker the Bonds pursuant to Section 3(d) hereof or which
theretofore otherwise have been remarketed by the Remarketing Agent.

(e) The Remarketing Agent’s responsibilities hereunder will include
(i) soliciting purchases of Bonds by institutional investors that customarily
purchase tax-exempt securities in large denominations at market rates,
(ii) effecting and processing such purchases, (iii) causing the distribution of
any written disclosure materials, as shall have been approved and paid for by
the Borrower, to prospective purchasers in connection with the remarketing of
the Bonds, and (iv) performing such other related functions as may be requested
by the Borrower and agreed to by the Remarketing Agent. The Remarketing Agent
will furnish copies of the foregoing disclosure materials to the Borrower and
the Trustee upon their written request therefor. The Remarketing Agent may
purchase Bonds but shall be under no obligation to purchase Bonds remarketed
pursuant to this Agreement. Upon a repurchase of Bonds and prior to their
remarketing, the Remarketing Agent will be entitled to all rights of a
Bondholder.

 

- 2 -



--------------------------------------------------------------------------------

If, during such time as the Official Statement dated May 14, 2007, relating to
the Bonds (the “Official Statement”) is used in connection with the remarketing
of the Bonds, any event known to the Borrower relating to or affecting the
Borrower, the Issuer, the Credit Provider, or the Bonds shall occur, the result
of which is that the Official Statement would include a misstatement of a
material fact, or would omit to state a material fact necessary in order to make
the statements made therein, in light of the circumstances under which they were
made, not misleading, the Borrower will promptly notify the Remarketing Agent in
writing of the circumstances and details of such event. The Borrower wilt
cooperate with the Remarketing Agent in the preparation of any additional
disclosure statement or marketing materials (a “Disclosure Statement”) that the
Remarketing Agent determines are necessary or desirable in connection with the
remarketing of the Bonds or which the Remarketing Agent determines should be
provided to owners of the Bonds.

The Borrower and the Remarketing Agent acknowledge that certain remarketings of
the Bonds may be subject to the requirements of Rule 15c2-12 under the
Securities and Exchange Act of 1934, as amended (“Rule 15c2-12”). The Borrower
agrees, in the event Rule 15c2-12 is applicable to any remarketing of Bonds
hereunder, to take such actions as are necessary at the time to comply with the
provisions of Rule 15c2-12. The Borrower shall furnish to the Issuer and the
Remarketing Agent a Disclosure Statement at such times and in such quantities as
are necessary to enable the Issuer and the Remarketing Agent to comply with Rule
15c2-12, if applicable.

If the Borrower fails to perform its obligations under this Section, the
Remarketing Agent may immediately cease remarketing efforts.

(f) The Remarketing Agent agrees that, so long as this Agreement remains in
effect, it will be available to consult with the Borrower on a timely basis with
respect to the determination of the Weekly Rate, the Semi-Annual Rate and the
Multi-Annual Rate, all in the manner contemplated by the Indenture and with
respect to all other matters relating to its responsibilities under this
Agreement. In addition, the Remarketing Agent will furnish the Borrower with
information as to the prices at which such Bonds are sold, as the Borrower may
from time to time reasonably request. The Remarketing Agent shall not be liable
for any action taken or omitted to be taken pursuant to this Agreement, except
for its own gross negligence or willful misconduct or that of its agents which
have been so appointed in writing by the Remarketing Agent.

(g) Pursuant to Article V of the Indenture relating to the Bonds, in the event
that the Bonds shall have been tendered and the Remarketing Agent has not sold
all or part of such Bonds, Remarketing Agent shall notify the Trustee and the
Borrower.

 

- 3 -



--------------------------------------------------------------------------------

3. Representations, Warranties, Covenants and Agreements of the Remarketing
Agent. The Remarketing Agent, by its acceptance hereof represents, warrants,
covenants and agrees with the Issuer and the Borrower as follows:

(a) The Remarketing Agent meets the requirements of Section 909 of the Indenture
in that it is either a member of the National Association of Securities Dealers,
Inc., or is a commercial bank chartered under the laws of the United States of
America or any state thereof, having a capitalization of at least $15,000,000
and authorized by law in each case to perform the duties of the Remarketing
Agent under the Indenture.

(b) The Remarketing Agent is authorized by law to perform the duties imposed
upon it by the Indenture and has full power and authority to take all actions
required or permitted to be taken by the Remarketing Agent by or under, and to
perform and observe the covenants and agreements on its part contained in this
Agreement.

(c) The Remarketing Agent shall determine the Weekly Rate, the Semi-Annual Rate
and the Multi-Annual Rate for the Bonds, all in accordance with Section 202 of
the Indenture.

(d) The Remarketing Agent shall use its best efforts to remarket or sell the
Bonds pursuant to the Indenture and this Agreement, unless there has occurred an
Event of Default under the Indenture.

(e) The Remarketing Agent will not remarket any tendered Bonds if the Credit
Provider notifies the Remarketing Agent that the Letter of Credit has not been
reinstated to an amount equal to the principal amount of outstanding Bonds
together with at least 45 days’ accrued interest thereon.

4. Representations, Warranties, Covenants and Agreements of the Borrower. The
Borrower, by its acceptance hereof represents, warrants, covenants and agrees
with the Remarketing Agent as follows:

(a) The Borrower has the requisite power and authority to take all actions
required or permitted to be taken by the Borrower by or under, and to perform
and observe the covenants and agreements on its part contained in, this
Agreement and any other instrument or agreement relating thereto to which the
Borrower is a party.

(b) The Borrower has, as of the date hereof, duly taken all action necessary to
be taken by it prior to such date, for (i) the execution, delivery and
performance of this Agreement and any other instrument or agreement to which the
Borrower is a party and which has been or will be executed in connection with
the transactions contemplated by the foregoing documents and (ii) the carrying
out, giving effect to, consummation and performance of, the transactions and
obligations contemplated hereby and by the Official Statement.

(c) This Agreement and any other instrument or agreement to which the Borrower
is a party and which have been or will be executed in connection with the
consummation of the transactions contemplated by the foregoing documents, when
executed and delivered by the parties hereto and thereto, constitute or will
constitute valid and binding obligations of the Borrower, enforceable against
the Borrower in accordance with their respective terms, except as the
enforcement thereof may be limited by bankruptcy, insolvency, reorganization,
moratorium or other laws, judicial decisions or principles of equity relating to
or affecting the enforcement of creditors’ rights generally.

 

- 4 -



--------------------------------------------------------------------------------

(d) The execution and delivery of this Agreement and any other instrument or
agreement to which the Borrower is a party and which have been or will be
executed in connection with the consummation of the transactions contemplated by
the foregoing documents, the compliance with the terms, conditions or provisions
hereof and thereof, and the consummation of the transactions herein and therein
contemplated do not upon the date of execution and delivery hereof and thereof,
and wilt not, violate any law or any regulation, order, writ, injunction or
decree of any court or governmental instrumentality applicable to the Borrower
which violation would have a material adverse effect on the Borrower, or result
in a breach of any of the terms, conditions or provisions of, or constitute
default under, any mortgage, indenture, agreement or instrument to which the
Borrower is a party or by which it or any of its property is bound.

(e) All authorizations, consents and approvals of notices to, registrations or
filings with, or actions in respect to any governmental body, agency or other
instrumentality or court required in connection with the execution, delivery and
performance by the Borrower of this Agreement and any other agreement or
instrument to which the Borrower is a party and which has been or will be
executed in connection with the consummation of the transactions contemplated by
the foregoing documents, have been obtained, given or taken and are in full
force and effect, except for such licenses, certificates, approvals, ordinances
or permits which may be necessary for the use of the proceeds of the Bonds as
described in the Official Statement and for which the Borrower has applied or
will apply and which it expects to receive and except as may be required under
the state securities or blue sky laws in connection with the remarketing of the
Bonds by the Remarketing Agent pursuant to this Agreement.

(f) Except as disclosed by the Borrower and described in the Official Statement
or any supplements thereto delivered to the Remarketing Agent, there is no
action, suit, investigation, proceeding, or arbitration, at law or in equity or
before or by any foreign or domestic court or other governmental entity, pending
or, to the knowledge of the Borrower, threatened against or affecting the
Borrower wherein an unfavorable decision, ruling or finding could have a
material adverse effect on the transactions contemplated by this Agreement or by
the Official Statement, or which would materially and adversely affect the
validity or enforceability of or the authority or ability of the Borrower to
perform its obligations under, this Agreement or any other agreement or
instrument to which the Borrower is a party and which is used or contemplated
for use in consummation of the transactions contemplated by this Agreement or
the Official Statement.

(g) The Borrower is not in default under any indenture or other agreement or
instrument governing outstanding indebtedness to which the Borrower is a party
or by which it is bound, which default would have a material adverse effect on
the transactions contemplated by this Agreement or by the Official Statement,
nor has any event occurred which with notice or the passage of time or both
would constitute such a default under any such document.

(h) The Borrower wilt cooperate with the Remarketing Agent in the qualification
of the Bonds for sale and the determination of the eligibility of the Bonds for
investment under the laws of such jurisdictions as the Remarketing Agent shall
designate and will use its best efforts to continue any such qualification in
effect so long as required for the distribution of the Bonds by the Remarketing
Agent; provided, that the Borrower shall not be required to qualify to do
business in any jurisdiction where they are not so qualified or to take any
action which would subject them to general service of process in any
jurisdiction where they are not now so subject.

 

- 5 -



--------------------------------------------------------------------------------

(i) The Borrower has no knowledge or reason to believe that any information
relating to the Borrower contained in the Official Statement, contains any
untrue statement of a material fact or omits to state a material fact necessary
in order to make the statements made therein, in the light of the circumstances
under which they are made, not misleading.

(j) The Borrower shall, consistent with the terms of the Indenture, if the
Remarketing Agent deems it advisable as a means of facilitating its performance
under this Agreement, cooperate with the Issuer and the Remarketing Agent to
secure or maintain a rating of the Bonds from Standard & Poor’s.

5. Conditions of the Remarketing Agent’s Obligations. The obligations of the
Remarketing Agent under this Agreement have been undertaken in reliance on, and
shall be subject to, the due performance by the Borrower of its obligations and
agreements to be performed hereunder and to the accuracy of and compliance with
the representations, warranties, covenants and agreements of the Borrower
contained herein, on and as of the date of delivery of this Agreement and on and
as of each date on which Bonds are to be sold pursuant to this Agreement. The
obligations of the Remarketing Agent to remarker the Bonds pursuant to this
Agreement are also subject, in the discretion of the Remarketing Agent, to the
following further conditions:

(a) The Letter of Credit or Alternate Credit Facility, covering the aggregate
principal amount of originally issued Bonds Outstanding and at least 45 days’
accrued interest thereon calculated at an interest rate of 10% based on a
365/366 day year, shall be in full force and effect and shall not have been
amended, modified or supplemented in any way which would materially and
adversely affect the Bonds and there shall be in full force and effect such
additional resolutions, agreements, certificates (including such certificates as
may be required by regulations of the Internal Revenue Service in order to
establish the tax-exempt character of interest on the Series 2007A Bonds) and
opinions as shall be reasonably necessary to effect the transactions
contemplated by this Agreement, which resolutions, agreements, certificates and
opinions, at the request of the Remarketing Agent, shall be satisfactory in form
and substance to the Remarketing Agent;

(b) The representations, warranties, covenants and agreements of the Borrower
made herein and in the Bond Purchase Agreement shall be true and correct in all
material respects;

(c) The Borrower shall have complied with the second and third paragraphs of
Section 2(e) hereof required in connection with any remarketing of the Bonds;
and

(d) No Event of Default (as such term is defined in the Indenture) shall have
occurred and be continuing and no event shall have occurred and be continuing
which, with the passage of time or giving of notice or both, would constitute
such an Event of Default.

6. Payment of Fees and Expenses. In consideration for the services to be
performed by the Remarketing Agent under this Agreement, the Borrower shall pay
to the Remarketing Agent a fee (the “Remarketing Fee”) payable quarterly in
arrears on each March 31, June 30,

 

- 6 -



--------------------------------------------------------------------------------

September 30 and December 31, commencing on June 30, 2007 (the “Calculation
Dates”) in an amount equal to the product of the principal amount of the Bonds
outstanding on each Calculation Dates multiplied by 0.100%. The remarketing fee
with respect to Bonds in a mode other than at the Weekly Mode shall be agreed
upon by the Remarketing Agent and the Borrower at the time of remarketing of
such Bonds. The Remarketing Agent will not be entitled to such compensation for
any period after this Agreement is terminated except for a pro rata portion of
the fee in respect of the year in which such termination occurs. The Borrower
shall make all such payments directly to the person or entity to whom or to
which they are due. The Borrower shall pay to the Remarketing Agent on demand
all reasonable costs, expenses and attorney’s fees incurred by the Remarketing
Agent in connection with actions initiated by the Remarketing Agent to enforce
this Agreement in which the Remarketing Agent prevails.

7. Indemnification. (a) The Borrower shall indemnify and hold harmless the
Remarketing Agent and the directors, officers, members, employees and each
person, if any, who controls the Remarketing Agent within the meaning of section
15 of the Securities Act of 1933, as amended (the “Securities Act”) (such
persons being herein sometimes collectively referred to as the “Indemnified
Persons”) and individually, an “Indemnified Person”), from any losses, claims,
damages or liabilities to which any Indemnified Person may become subject
insofar as such losses, claims, damages or liabilities (or actions in respect
thereof) arise out of; or are based upon (i) an allegation or determination that
the Bonds or the obligations of the Borrower under the Loan Agreement or the
Reimbursement Agreement or the obligations of the Credit Provider under the
Letter of Credit should have been registered under the Securities Act or the
Indenture should have been qualified under the Trust Indenture Act of 1939, as
amended, or (ii) any untrue statement or alleged untrue statement of a material
fact relating to the Borrower contained in the Official Statement or any
Disclosure Statement provided pursuant to Section 2(e) hereof or any amendment
or supplement thereto or the omission or alleged omission to state therein a
material fact necessary to make the statements therein not misleading, and will
reimburse each Indemnified Person for any legal or other expenses reasonably
incurred by such Indemnified Person in investigating, defending or preparing to
defend any such action or claim. The indemnity agreement in this paragraph shall
be in addition to any liability which the Borrower may otherwise have to any
Indemnified Person.

(b) Promptly after receipt by an Indemnified Person under paragraph (a) of this
Section of notice of the commencement of any action, such Indemnified Person
shall, if a claim in respect thereof is to be made against the Borrower under
such paragraph, notify the Borrower in writing of the commencement thereof. In
case any such action shall be brought against any Indemnified Person, and such
Indemnified Person shall notify the Borrower of the commencement thereof; the
Borrower shall be entitled to participate in and, to the extent that it wishes,
to assume the defense thereof; with counsel satisfactory to such Indemnified
Person, and after notice from the Borrower to such Indemnified Person of its
election so to assume the defense thereof; the Borrower shall not be liable to
such Indemnified Person under such paragraph for any legal or other expenses
subsequently incurred by such Indemnified Person in connection with the defense
thereof other than reasonable costs of any investigation; provided, however,
that if the named parties to any such action (including any impleaded parties)
include both the Remarketing Agent (or its partners, officers or employees or
any person so controlling the Remarketing Agent) and the Borrower, and the
Remarketing Agent (or such partners, officers or employees or such person so
controlling the Remarketing Agent) shall have reasonably

 

- 7 -



--------------------------------------------------------------------------------

concluded that there may be one or more legal defenses available to it which are
different from or additional to those available to the Borrower, the Remarketing
Agent (or such partners, officers or employees or such person so controlling the
Remarketing Agent) shall have the right to select separate counsel to assume
such legal defenses and to otherwise participate in the defense of such action
on behalf of the Remarketing Agent (or such partners, officers or employees or
such person so controlling the Remarketing Agent); provided further, however,
that the Borrower shall not, in connection with any one such action, or separate
but substantially similar or related actions arising out of the same general
allegations or circumstances, be liable for the fees and expenses of more than
one separate firm of attorneys at any point in time for the Remarketing Agent
and partners, officers and employees and all persons so controlling the
Remarketing Agent.

(c) The Borrower shall not be liable for any settlement of any such action
effected without its consent by any Indemnified Person, but if settled with the
consent of the Borrower or if there be a final judgment for the plaintiff in any
such action against the Borrower or any Indemnified Person, with or without the
consent of the Borrower, the Borrower shall indemnify and hold harmless such
Indemnified Person to the extent provided in this Agreement.

(d) The Remarketing Agent shall indemnify and hold harmless the Borrower and the
directors, officers, employees, and each person, if any, who controls the
Borrower within the meaning of Section 15 of the Securities Act (such persons
being herein sometimes collectively referred to as the “Borrower Indemnified
Persons” and individually, an “Borrower Indemnified Person”), from any losses,
claims, damages or liabilities to which any Borrower Indemnified Person may
become subject insofar as such losses, claims, damages or liabilities (or
actions in respect thereof) arise out of, or are based upon any untrue statement
or alleged untrue statement of a material fact contained in the Official
Statement or any Disclosure Statement provided pursuant to Section 2(e) hereof
or any amendment or supplement thereto or the omission or alleged omission to
state therein a material fact necessary to make the statements therein not
misleading, but in each case only to the extent that such untrue or misleading
statement or alleged untrue or misleading statement or omission or alleged
omission was made in the Official Statement or such Disclosure Statement or in
such amendment or supplement thereto in reliance upon and in conformity with
information furnished to the Borrower in writing by the Remarketing Agent. The
Remarketing Agent shall reimburse each Borrower Indemnified Person for any legal
or other expenses reasonably incurred by such Borrower Indemnified Person in
investigating, defending, or preparing to defend any such action or claim. The
indemnity agreement in this paragraph shall be in addition to any liability
which the Remarketing Agent may otherwise have to any Borrower Indemnified
Person.

(e) Promptly after receipt by an Borrower Indemnified Person under paragraph
(d) of this Section of notice of the commencement of any action, such Borrower
Indemnified Person shall, if a claim for indemnification in respect thereof is
to be made against the Remarketing Agent under this paragraph, notify the
Remarketing Agent of the commencement thereof; and the Remarketing Agent shall
promptly assume the defense thereof; including the employment of legal counsel
reasonably satisfactory to the Borrower, the payment of all expenses, and the
right to negotiate and consent to settlement. If the Remarketing Agent assumes
the defense of such claim, the Remarketing Agent shall not be liable to any
Borrower Indemnified Person under such paragraph for any legal or other expense
subsequently incurred by such Borrower Indemnified

 

- 8 -



--------------------------------------------------------------------------------

Person in connection with the defense thereof; provided, however, the if the
named parties to any such action (including any impleaded parties) include both
any Borrower Indemnified Person and the Remarketing Agent, and the Borrower
Indemnified Person shall have reasonably concluded, based upon the advice of
legal counsel, that there may be one or more legal defenses available to it
which are different from or additional to those available to the Remarketing
Agent, and that as a result thereof such counsel has advised such Borrower
Indemnified Person that employment of the same legal counsel may involve a
conflict of interest, the Borrower Indemnified Person shall have the right to
select separate counsel to assume such legal defense and to otherwise
participate in the defense of such action on behalf of the Borrower Indemnified
Person; provided further, however, that the Remarketing Agent shall not, in
connection with any one such action, or separate but substantially similar or
related actions arising out of the same general allegations or circumstances, be
liable for the feds and expenses of more than one separate firm of attorneys at
any point in time for the Borrower and other Borrower Indemnified Persons.

(f) The Remarketing Agent shall not be liable for any settlement of any such
action effected without its consent by any Borrower Indemnified Person, but if
settled with the consent of the Remarketing Agent or if there is a final
judgment for the plaintiff in any such action against any Borrower Indemnified
Person, with or without the consent of the Remarketing Agent, the Remarketing
Agent shall indemnify and hold harmless such Borrower Indemnified Person to the
extent provided in this Agreement.

(g) The indemnity agreements contained in this Section 7 shall remain in full
force and effect, regardless of any investigation made by or on behalf of the
Remarketing Agent and the Borrower, and shall survive the termination or
cancellation of this Agreement.

8. Nature of the Remarketing Agent’s Obligations. Without limiting the
foregoing, the Remarketing Agent is expressly authorized and directed to honor
its obligations under and in compliance with the terms of this Agreement without
regard to, and without any duty on its part to inquire into, the existence of
any disputes or controversies between the Borrower, the Trustee, the Credit
Provider or any other person or the respective rights, duties or liabilities of
any of them, or whether the facts or occurrences represented in any of the
documents presented under this Agreement are true and correct. Furthermore, the
Borrower fully understands and agrees that the Remarketing Agent’s sole
obligation to the Borrower shall be limited to honoring its obligations under
and in compliance with the terms of this Agreement.

9. Intention of Parties. It is the express intention of the parties hereto that
neither the determination of any interest rate on the Bonds nor any sale, tender
or transfer of any Bond, as herein provided, shall constitute or be construed to
be the extinguishment of any Bond or the indebtedness represented thereby or the
reissuance of any Bonds.

10. Registration of Letter of Credit. If the blue sky or securities laws of any
state or other jurisdiction requires the registration or qualification of the
Letter of Credit, the Remarketing Agent shall not offer or sell any Bonds in or
into such state or other jurisdiction.

 

- 9 -



--------------------------------------------------------------------------------

11. Miscellaneous. (a) Except as otherwise specifically provided in this
Agreement, all notices, demands and formal actions under this Agreement shall be
in writing and mailed or delivered by courier or facsimile transmission to:

The Remarketing Agent:

Stern Brothers & Co.

8000 Maryland Avenue, Suite 800

St. Louis, Missouri 63105

Attention: Terrence Finn

Telephone: (314) 743-4010

Facsimile number: (314) 727-7313

The Borrower:

Windsor on the River, LLC

5400 West Elm Street, Suite 110

McHenry, Illinois 60050

Attention: Christopher G. Zock

Telephone: (815) 385-3192

Facsimile number: (815) 385-2068

Each of the above-named addressees may, by notice given under this Agreement,
designate other addresses to which subsequent notices, requests, reports or
other communications shall be directed.

(b) This Agreement will inure to the benefit of and be binding upon the
Remarketing Agent and the Borrower and their respective successors and assigns.
The terms “successors” and “assigns” shall not include any purchaser of any of
the Bonds merely because of such purchase.

(c) All of the representations, warranties and covenants of the Borrower, and
the Remarketing Agent in this Agreement shall remain operative and in full force
and effect, regardless of (i) any investigation made by or on behalf of the
Remarketing Agent, the Issuer or the Borrower or (ii) delivery of and any
payment for any Bonds.

(d) Section headings have been inserted in this Agreement as a matter of
convenience for reference only, and such section headings are not a part of this
Agreement and will not be used in the interpretation of any provisions of this
Agreement.

(e) If any provision of this Agreement shall be held or deemed to be or shall,
in fact, be invalid, inoperative or unenforceable as applied in any particular
case in any jurisdiction or jurisdictions, or in all jurisdictions because it
conflicts with any provisions of any constitution, statute, rule of public
policy, or for any other reason, such circumstances shall not have the effect of
rendering the provisions in question invalid, inoperative or unenforceable in
any other case or circumstance, or of rendering any other provision or
provisions of this Agreement invalid, inoperative or unenforceable to any extent
whatever.

 

- 10 -



--------------------------------------------------------------------------------

(f) This Agreement may be executed in several counterparts, each of which shall
be regarded as an original and all of which shall constitute one and the same
document.

(g) This Agreement shall be governed exclusively by and construed in accordance
with the internal laws of the State of Iowa applicable to contracts to be wholly
performed therein.

(h) This Agreement shall become effective upon execution by the Remarketing
Agent and the Borrower and shall continue in full force and effect until the
payment in full of the Bonds, subject to the right of the Remarketing Agent and
the Borrower to cancel this Agreement at any time pursuant to Section 2(d)
hereof.

12. Non-Recourse. It is understood and agreed that the Remarketing Agent will
look solely to the Borrower for payment of the obligations hereunder, and not to
the members of the Borrower; provided, however:

(a) nothing in this Section shall be or be deemed to be a release or impairment
of such obligations or preclude the Remarketing Agent from suing pursuant to
this Agreement;

(b) this Section shall not release the Borrower from liability to the
Remarketing Agent for the application of any funds received by the Borrower in
violation of the covenants contained in this Agreement or in any other document
executed in connection herewith;

(c) this Section shall not preclude the Remarketing Agent from securing a
judgment from any party who subsequently assumes the payment of the obligations
hereunder or as against any other person or persons or entity who may hereafter
become liable for the payment of such obligations; and

(d) nothing contained herein is intended to relieve, release, discharge or
affect in any way the personal liability of any third party to the Remarketing
Agent, including any guarantors, for payment of the Borrower’s obligations or
otherwise.

 

- 11 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first written above.

 

STERN BROTHERS & CO. By:  

/s/ Illegible

Its:   Vice-President WINDSOR ON THE RIVER, LLC, a Delaware limited liability
company By:  

/s/ Christopher G. Zock

  Christopher G. Zock, its Manager

 

- 12 -